Ingraham, J.:
The action is to recover damages for a libel against the defendant as the owner, editor and proprietor of a paper called the Buffalo Evening News, published in the city of Buffalo. The plaintiff alleges that the said newspaper was widely circulated and sold in large numbers by the defendant and was extensively read by all classes of people in the city of Buffalo and throughout the. State of New York and the United States of America. There is no allegation of any publication in the county of New York. The answer admits the circulation and publication of the newspaper as alleged, but denies that the article published is a libel. There is no justification, and upon the pleadings *614the substantial question of fact on the trial •will be to ascertain the amount to which the plaintiff is entitled as the damages that she has .sustained in consequence of the publication. The libel was published in Buffalo, and the only witnesses required, except the plaintiff, would be residents of Buffalo or that vicinity; and, under "these circumstances, we think that Erie county is the proper place of trial. It follows that the order appealed from should be reversed, with ten dollars costs and disbursements, and the .motion granted. Van Brunt, P. J., McLaughlin and Hatch, JJ., concurred.